Case 1:21-cv-03077-MLB-RDC Document 1-1 Filed 07/30/21 Page 1 of 9

                                                                                   ~; EFILED IN O FFICE
                                                                                 CLERK OF SUPERIOR COURT
                                                                                  FULTON COUi,ffY GEORGIA.
                                                                                  2021CV348423
                IN THE SUPERIOR COURT OF FULTON COUNTY
                           STATE OF GEORGIA

 MELINCO MEDINA,                                     )
                                                     )
        Pfaintifr,                                   )
                                                     )
                                                     )       Civil Action No.
 "·                                           )
 GEORGIA DEPARTMENT OF HUMAN                  )
 SERVICES, DIVISON OF FAMILV                  )
 :ind CHILDREN SERVICES, and FICTITIOUS)
 PARTIES "A," a nd "D," and those otbcr       )
 persons, entities, or corporations,          )
 whose nnmcs arc unknown to Plaintiff at this )
 time, however, will be :Hided by amendment   )
 when nsccrtnincd.                            )
                                              )
        Defcnd:mt.                            )          JURY TRAIL DEMANDED
                                              )
                                              )

                                      COMPLAINT

        Piaintiff Melinco Medina {..Plaintiff'), by and through undersigned coun::;d, fiil!s

 this his Complaint against Georgia Department oflluman Services, Division of Family and

 Chi ldren Services ("Defendant'') and Fictitious Pat1ies A and B and alleges as follows:

                                    INTRODUCTION

        I.      Plaintiff. a former employee of Defendant. brings this action against

                Defendant under Georgia law, Title VH of the Civil Rights Act of 1964. as

                nmencled, to redress Defendant· s discriminatory treatment of him because

                of his race and national origin and under 42 U.S.C. Section 1981 to redress

                Defendant's discriminatory treatment of him.
Case 1:21-cv-03077-MLB-RDC Document 1-1 Filed 07/30/21 Page 2 of 9




                          JURISDICTION AND VENUE

      2.    This action is for illegal race-based and national original discrimination

            arising under Title Vil of the Civil Rights Act of 1964 as amended. 42

            U.S.C. Section 2000, et seq. (hereinafter "Title Vil"), 42 U.S.C. Section

            1981 (hereinafter "Section 1981 ") and the Georgia Fair Employment

            Practices Act of 1978, O.C.G.A. §§ 45-19-29 (hereinafter '·Georgia Act'').

            Plaintiff seeks declarato1)' and injunctive relief, back pay, front pay,

            compensatory damages, punitive damages. and attorney's fees and costs.

      3.    Upon info11nation and belief. all parties to this action reside or are located

            \Vithin the boundaries of this judicial district, and the acts complaincd   or
            took place \Vithin the boundaries of this judicial district Moreover, the

            unlawful employment practices alleged below were committed within the

            gcogrnp'.11c boundaries of thc state ot Georgia and within the boundaries   0 1·


            this Court.

      4.    Plaintiff is a resident and citizen of the State of Georgia.

      5.   Plaintiff is Hispanic and Peruvian and, therefore, a member of a prol~ctccl

           class under Section 1981 and Title VII and the Georgia Act on the basis of

           his race and his national origin.

      6.   Defendant is an agency organized and existing under the laws of the State

           of Georgia, with offices in most, if not all, of the counties of the State of

           Georgia. Defendant has significant contacts and operations and offices in

           the Northern District of Georgia, this Comt 's jurisdiction, and throughout

           the state of Georgia generally. This Court has jurisdiction over Defendant.




                                           2
Case 1:21-cv-03077-MLB-RDC Document 1-1 Filed 07/30/21 Page 3 of 9




      7.    Defendant may be served with this Complaint and Summons by serving its

            chief executive officer, Commissioner Robyn A. Crittenden, Georgia

            Department of Human Services, 2 Peachtree Street. Suite 28-48-t Atlanta.

            GA 30303, or in any manner provided in O.C.G.A. § 9-11-4.

      8.    Unknown Party A, which is a person, entity, or corporation. who's name is

            unknown to Plaintiff at this time, however, will be added by amendment

            \Vhen ascertained. Unk.ito\.vn Party A may be served by serving he. she. or

            it personally or in any manner provided in O.C.G.A. § 9-11 -4.

      9.    Unknown Party B, which is a person, entity, or corporation. who· s name is

            unknown to Plaintiff at this time, however, will be added by amendment

            when ascertained. Unknown Party B may be scn·cd by serving he, she, or

            it personally or in any manner provided in O.C.G.A. § 9-11-4.


                                       FACTS

      10.   Defendant employed fifteen or more employees for each \\01-king day in

            each of twenty or more calendar weeks between 20 IO and 2021.

      11.   Defendant is Sllbjecl to the anti-discrimination provisions of'Titlc VII.

      12.   Defendant is subject to the anti-discrimination provisions of Section 198 I.

      13.   Defendant is subject to the anti-discrimination provisions of the Georgia

            /\ct.

      14.   Plaintiff was employed foll time by Defendant from around October 16.

            2007 as an economic support specialist until around August, 2018. when he

            was terminated.




                                          3
Case 1:21-cv-03077-MLB-RDC Document 1-1 Filed 07/30/21 Page 4 of 9




      15.   At all material times prior to his termination, Plaintiff performed his job

            responsibilities in a satisfactory manner.

      16.   Plaintiff was not provided any advanced written notice of any supposed

            deficiencies with his performance prior to his termination.

      17.   Plaintiff was not provided in writing with any opportunity      Lo   address any

            supposed deficiencies with his performance prior to his termination.

      18.   Plaintiff was replaced by a person outside of his protected class.

      19.   This termination was without cause and based on a pretense.

      20.   Following his termination, on or around, August 20, 20 IS, Plaintiff

            proceeded to file a Charge of Discrimination with the Georgia Commission

            on Equal Oppmtunity (the "GCEO-").

      21.   Following Plai ntiffs Charge, Defendant filed a response.

      22.   On nr arnund September 2 1, 2020, the GCEO concluded its iavc:-;Ligat:on ;:~

            to all of Plaintifrs Chargi.:~ or Discrimination.

            On or around January 19, 2021, the EEOC issued to Plaintiff his Notice of

            Suit Rights. A copy of Plaintiffs Right To Sue letter is attached as Exhibit

            I\.

      24.   This case \Vas initiated within 90 days   or Plaintiffs receipt or his Notice or
            Suit Rights.

                             COUNTI-
            RACE~BASED DISCRIMINATION IN VIOLATION OF
                      TITLE VII, SECTION 1981,
      Al'\D GEORGIA FAIR EMPLOYMENT PRACTICES ACT OF 1978

      25.   Plaintiff adopts paragraphs one (I) through twenty-four (24) above as if

            fully set fort h herein.



                                           4
Case 1:21-cv-03077-MLB-RDC Document 1-1 Filed 07/30/21 Page 5 of 9




      26.     Plaintiff is a member of a protected class.

      27.     Plaintiff was qualified for the position he held and performed his duties

              properly as assigned by Defendant.

      28.     Plaintiff was subjected to a hostile work environment through the disparatt:

              treatment by Defendant in the terms and conditions or his employment, as

              described above.

      29.     In promulgating disparate treatment of Plaintiff Defendant treated Plaintiff

              less favorably than similarly situated individuab outside of Plaintiffs

              protected cluss because of his race.

      30.     The racially discriminatory work environment Plaintiff was subjected to

              was open and obvious.

      31.     Defendant discriminated against Plaintiff because of his race during his

              employment and when it terminated his employme:11.

      32.     Defendant discriminated against Plaintiff because of his race during his

              employment when it terminated him and/or chose other, less qualified,

              candidates for his position outside of his protected class.

      33.     Defendant's motivation for terminating Plaintiff was based in whole. or in

              part, on his race.

      3--1.   Defendant's discriminatory treatment of Plaintiff was willful and with

              reckless disregard of his rights.

      35.     As a direct and proximate result of the above-mentioned discriminatory

              actions, Plaintiff has suffered lost wages and benefits, significantly




                                             5
Case 1:21-cv-03077-MLB-RDC Document 1-1 Filed 07/30/21 Page 6 of 9




              diminished employment opportunities, and emotional distress consisting or.

              but not limited to, outrage shock, and humiliation.

      36.     WHEREFORE, Plaintiff demands judgment against Defendant for

              compensato1)' and general damages together with interest, costs an<l such

              further relief as this Court deems just and proper including, but not limited

              to, punitive damages.

                           COUNT II -
            NATIONAL ORIGIN-BASED DISCRIMINATION
    IN VIOLATION OF TITLE VII AND GEORGIA FAIR EMPLOYMENT
                              PRACTICES ACT 01• 1978

      37.     Plaintiff adopts paragraphs one (1) through thirty-six (36) above as ir fully

              set forth herein.

      38.     Plaintiff is a member or a protected class, as Plaintiff Peruvian.

      :9.     Plaintiff was qua lilicd for the position he held and performed his duties

              properly as assigned by Oefcndant.

      40.     Plaintiff was subjected to a hostile work environment through the and

              disparate treatment by Defendant in the terms and conditions           or   his

              employment, as described above.

      -I l.   In promulgating disparate treatment of Plaintiff~ Defendant treated Plainti re

              less favorably than similarly situated individuals outside of Plaintiff's

              protected class because of his national origin.

      42.     The gender based discriminatory work environment Plaintiff was subjected

              to was open and obvious.

      43.     Defendant discriminated against Plainti ff because of his national origin

              during his employment.



                                            6
Case 1:21-cv-03077-MLB-RDC Document 1-1 Filed 07/30/21 Page 7 of 9




      44.   Defendant' s discriminatory treatment of Plaintiff was willful and with

            reckless disregard of his rights.

      45.   As a direct and proximate result of the above-mentioned discriminatory

            actions, Plaintiff has suffered lost wages and benefits, significantly

            diminished employment opportunities. and emotional distress consisting of,

            but not limited to, outrage shock, and humiliation.

      46.   WHEREPORE. Plaintiff demands judgment against Defendant ror

            compensatory and general damages together with interest. costs and such

            further relief as this Court deems just and proper including. but not limited

            to, punitive damages.

                        COUNT III - BREACH OF CONTRACT

      47.   Plaintiff ndopts paragraphs one (1) through forty-six (46) above as if fully

            set forih herein.

      48.   Plaintiff and Defendant had a binding contract that controlled, among

            other things. the manner in which Defendant would treat Pia inti ff with

            regard to his cmploymenl and termination.

      49.   Despite their contract, Defendant failed to abide by this contract by.

            among other things, not following its own procedures with respect to

            termination. Thus, Defendant breached the parties' contract.

      50.   As a result of Defendant's breach of contract and failure to conduct itself

            in good faith in its conduct pursuant to the contract, Plaintiff is cntitli.!d   lo

            damages, along with interest and costs, including reasonable attorney's

            fees.




                                            7
Case 1:21-cv-03077-MLB-RDC Document 1-1 Filed 07/30/21 Page 8 of 9




                           DEMAND FOR TRIAL BY ,JURY

       Plai11ti ff demands trial by jury on all issues so triable by right.

                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court:

       (l)     !ind in favor of Plaintiff and against Defendant on each claim      or this
Complaint;

       (2)     award Plaintiff its costs nnd attorneys' fees incurred in prosecuting this

action; and

       (3)     award Plaintiff such further and additional relief as the Court finds just.

ec1uitable, and proper.

       Respectfully submitted, this l 61h day of April, 2021.

                                                LA \V Of-TICE OF JASON H. COFFMAN


                                                /s Jnson H. Coffman
                                                Jason H. Cofnnan
                                                Georgia Bar No. 173 I 19

                                                Attorney for Mdim:o Medina

3280 Peachtree Road, NE, Ste 700
Atlnnta. GA 30305
(404) 581-3834
e-mail: jcoffman@jcoftinanlaw.com




                                               8
                 Case 1:21-cv-03077-MLB-RDC Document 1-1 Filed 07/30/21 Page 9 of 9


                                    U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                             D ISMISSAL AND NOTICE OF RIGHTS
                                                                 from: Atlanta District Office
                                                                       100 Alabama Street, 5.W.
                                                                                          Suite 4R30
                                                                                          Atlanta, GA 30303




   D                   On be/111/f of pcr3C/1($) oggrloved 1\lhO$e idcntily /3
                       CONFIDENTIAL (29 CFR §1601.7{R))                                                            Telephone No.
EEOC Charge No                              EEOC Rop<esenlatlve
                                            Irene E. Cartor-Kont,
                                                                                                                               6853
18-2018-00130                               State, Local, & Tribal Coordinator                                     (404) 6 62-
I-IE El:OC IS CLOSING ITS FILE ON THIS CHARGE: FOR THE FOLLOWING REASON:
 D        Tile fact, elleged ,n the cllorgo tail to state a claim       under any of lhe slatute~ enforced by the EEOC.

 0       Your a\!egations did not involve a disablity as defi!led by the Americans Wilh Disabilities Act.

•0        The Res~nl employs less than lt\e required number of employees or i!l not othetwise covered by the statutes.

 D        Your charge was not timely filed with EEOC: in other \'!',Ords, you waited too long after the date(s) of lhe alleged
          dfscrimination to file your charge
  m       The EEOC issues the following determination: The EEOC will not proce'ed further with its lnvestig_   ation, and makes. no
          detenninaUon about whether further lnvesbgalion would establish violations of the statute. This does not mean the claims
          have no menl, This determination does n9t certify that the respondent Is in compliance with the statutes. The EEOC
          makes no finding as to the merits of any other rssues that mlghl be construed as having been raised by this charge
  D        The !=~OC has adopted the find ings or the stale or local ralr employment practices agency that investigated this charge.


   □       ,:!he( (~riefly s/ale)
                     ·~
